Case 2:19-cv-04240-ODW-RAO Document 20 Filed 07/15/19 Page 1 of 5 Page ID #:59




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     dennisp@potterhandy.com
   7     Attorneys for Plaintiff
   8
   9                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  10
  11
         Brian Whitaker,                           Case No. 2:19-cv-04240-ODW-RAO
  12
                  Plaintiff,
  13
            v.
  14                                               Plaintiff’s Case Statement
         Craig Andre Keshishian, in
  15     individual and representative
         capacity as successor trustee of
  16     the Keshishian Living Trust dated
         October 10, 1989;
  17     Office Logics, Inc., a California
         Corporation; and Does 1-10,
  18
                  Defendants.
  19
  20
  21          Pursuant to this Court’s “ADA Disability Access Litigation: Order
  22   Granting Application for Stay and Early Mediation,” filed July 1, 2019, the
  23   plaintiff submits his Plaintiff’s Case Statement.
  24
  25   A.     Itemized List
  26          The specific conditions at the site that forms the basis of this lawsuit are
  27   the lack of accessible entrance and transaction counter at the LA Postal Center
  28   located in Sherman Oaks, California.


                                               1

       Plaintiff’s Case Statement                               2:19-cv-04240-ODW-RAO
Case 2:19-cv-04240-ODW-RAO Document 20 Filed 07/15/19 Page 2 of 5 Page ID #:60




   1      1. Inaccessible Entrance:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           When a business provides an entrance, it must provide an accessible
  20              entrance in compliance with the ADA Standards.
  21           On the date of the plaintiff’s visit, the defendants did not provide
  22              accessible door hardware in conformance with the ADA Standards.
  23           Here, no such accessible entrance has been provided in compliance
  24              with the ADA Standards.
  25           The included photo of the Facility depicts the above violation.
  26
  27
  28



                                             2

       Plaintiff’s Case Statement                            2:19-cv-04240-ODW-RAO
Case 2:19-cv-04240-ODW-RAO Document 20 Filed 07/15/19 Page 3 of 5 Page ID #:61




   1      2. Lack of Accessible Transaction Counter:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           When a business provides facilities such as a sales or transaction
  20              counter, it must provide an accessible sales or transaction counter in
  21              compliance with the ADA Standards.
  22           Here, no such accessible sales counter has been provided in
  23              compliance with the ADA Standards in violation of the ADA.
  24           The included photo of the Facility depicts the above violation.
  25
  26          Note: As stated in the Complaint, given the obvious and blatant
  27   violations, the plaintiff has alleged, on information and belief, that there are
  28   other violations and barriers on the site that relate to his disability. Plaintiff


                                               3

       Plaintiff’s Case Statement                              2:19-cv-04240-ODW-RAO
Case 2:19-cv-04240-ODW-RAO Document 20 Filed 07/15/19 Page 4 of 5 Page ID #:62




   1   intends to conduct a site inspection and amend the complaint, to provide
   2   proper notice regarding the scope of this lawsuit, once he conducts a site
   3   inspection. See Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding
   4   that once a plaintiff encounters one barrier at a site, he can sue to have all
   5   barriers that relate to his disability removed regardless of whether he
   6   personally encountered them). Thus, settlement must address this holistic
   7   remediation.
   8
   9   B.     Amount of Damages
  10          Under the Unruh Civil Rights Act and the California Disabled
  11   Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages
  12   and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
  13
       lists actual damages and statutory damages as two separate categories of
  14
       damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
  15
       F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
  16
       $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
  17
       $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)). Each
  18
       responsible party under the ADA is individually liable for the denial of rights.
  19
  20   Lentini v. California Center for the Arts, Escondido, 370 F.3d 837, 849-851

  21   (9th Cir. 2004).

  22          The Unruh Civil Rights Acts provides for minimum statutory penalties
  23   of $4,000 plus actual damages for each offense against each responsible entity.

  24   Thus, Plaintiff claims $4,000 in statutory penalties against the property owner,

  25   Craig Andre Keshishian and $4,000 against the business, Office Logics, Inc.,

  26   for a sum total of $8,000. If this matter proceeds beyond mediation, Plaintiff

  27   will additionally be seeking damages for on-going deterrence.

  28



                                              4

       Plaintiff’s Case Statement                             2:19-cv-04240-ODW-RAO
Case 2:19-cv-04240-ODW-RAO Document 20 Filed 07/15/19 Page 5 of 5 Page ID #:63




   1   C.     Demand for Settlement of Case
   2          First, to provide for accessible entrance and transaction counter at the
   3   LA Postal Center.
   4          Second, enter into a court enforceable consent decree binding the
   5   defendants to: (1) institute policies and procedures whereby they maintain the
   6   property in a compliant state; (2) the defendants agree to obtain and deliver a
   7   CASp report on the property to the plaintiff (with photos) within 30 days that
   8   identifies all access barriers. Thereafter, the plaintiff will have 30 days to
   9   comment on the report. If the plaintiff notes other barriers, the plaintiff can
  10   make a demand that the defendants correct them. If the parties cannot
  11   reasonably agree on barrier correction within 10 days following plaintiff’s
  12   demand, the plaintiff has the right to file a new action or refile the action in
  13   state or federal court.
  14          Lastly, to settle this matter globally at mediation, that Defendants pay
  15   $8,000 in statutory penalties and submit to the court as to reasonable
  16   attorney’s fees and costs as provided by both the ADA and Unruh.
  17
  18
       Dated: July 15, 2019                    CENTER FOR DISABILITY ACCESS
  19
  20
  21                                           By: /s/ Dennis Price___________
                                               Dennis Price, Esq.
  22                                           Attorney for Plaintiff
  23
  24
  25
  26
  27
  28



                                              5

       Plaintiff’s Case Statement                             2:19-cv-04240-ODW-RAO
